Citation Nr: 0335596	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  95-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
heart murmur. 
 
4.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from March 1973 
until July 1975.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 1994 
rating decision of the Regional Office (RO) in Columbia, 
South Carolina that denied a disability evaluation in excess 
of 10 percent for service-connected lumbosacral strain and a 
compensable evaluation for heart murmur.  During the pendency 
of this appeal, the 10 percent rating for low back disability 
was increased to 20 percent by rating action dated in March 
2000, effective from August 3, 1993.  By rating action dated 
in April 2000, re-adjudicated in January 2002, the RO denied 
service connection for depression, and a rating determination 
of January 2002 denied a total rating based on 
unemployability due to service-connected disability.  The 
veteran has perfected a timely appeal as to these issues. 

The record reflects that the claims of service connection for 
head injury residuals and bilateral eye disability were 
raised in correspondence to the RO dated in September 1995.  
A claim for service connection for headaches was raised in 
February 1998.  It appears that these issues were never 
addressed by the RO.  These matters are thus referred to the 
agency of original jurisdiction for appropriate 
consideration.

Additionally, the Board notes that in a rating decision dated 
in May 1998, service connection was denied for diabetes, 
pancreatitis, and a disorder of the lower extremities due to 
service-connected back disability.  The veteran appears to 
have disagreed with the entire rating determination in a 
notice of disagreement received in August 1998.  There is no 
indication in the record that he was issued a statement of 
the case as to those issues.  Therefore, these matters remain 
for consideration and are addressed in the ensuing REMAND.

The appellant was afforded personal hearings at the RO in 
April 1996 and May 2002; the transcripts of which are of 
record.  


REMAND

The veteran asserts that the symptoms associated with his 
service-connected low back and heart disabilities have 
increased in severity and are more disabling than reflected 
by the currently assigned disability ratings.  He avers that 
he now has depression which first began during active duty 
for which service connection should be granted.  The 
appellant contends that he is totally disabled on account of 
service-connected disability.

The record reflects that in a letter dated in December 2001, 
the veteran wrote that there was clinical information that 
the RO had not obtained in the adjudication of his claim.  
Specifically, he stated that he was treated at the VA Medical 
Center in Washington, DC, between 1978 and 1979, at the VA 
Medical Center in Durham, North Carolina from 1977 to 1798, 
and at the VA Medical Center in Charleston, South Carolina 
between 1981 and 1984.  The appellant related that he had 
also sought treatment from Dr. Phil Wallace in Dillon, South 
Carolina, between June and July 2001.  Such records may be 
helpful in establishing the date for the onset of the 
veteran's depression and should be secured and made a part of 
the record.  

The appellant testified upon personal hearing on appeal in 
May 2002 that he received treatment at the Columbia, South 
Carolina, VA Medical Center; the South Carolina Department of 
Mental Health G. Webber Bryan Hospital; and from the St. 
Eugene Medical Center and a Dr. Townsend in Dillon, South 
Carolina.  The Board notes that clinical records from the 
first three providers, dating through May 2002, August 2001 
and August 2001, respectively, are of record.  Additionally 
in a letter in support of the claim dated in April 2003, it 
was noted that the appellant had recently been an inpatient 
at the Columbia, South Carolina, VA Medical Center.  When VA 
is put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  These records, as well as any other 
pertinent medical records, should be obtained and considered 
by the RO prior to appellate review

The record reflects that the veteran's service-connected 
disabilities were last evaluated for compensation and pension 
purposes in July 2001.  The Board notes in this instance, 
however, that the spine examination did not adequately 
respond to the criteria as elucidated in DeLuca v. Brown, 8 
Vet. App. 202 (1995) for musculoskeletal disability.  The 
service-connected cardiac disorder was similarly not reported 
in accordance with pertinent rating criteria.  It was also 
noted at that time that the appellant had an enlarged heart, 
the origins of which were not certain without an 
echocardiogram.  Therefore, the Board finds that current VA 
examinations are clinically indicated, and may be helpful in 
ascertaining a more definitive degree of current disability 
relating to the heart and low back.  

As noted previously, the RO did not issue a statement of the 
case with respect to the issues of service connection for 
diabetes, pancreatitis, and a disorder of the lower 
extremities due to service-connected back disability.  The 
Court of Appeals for Veterans Claims (Court) has directed 
that when an appellant has submitted a timely notice of 
disagreement with an adverse decision, and the RO has not 
subsequently issued a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  In view of the RO's failure 
to issue a statement of the case in response to the issues 
cited above, the case must be remanded to the RO to address 
the deficiency.  See 38 C.F.R. §§ 20.201, 20.302 (2001); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002) is for application in this 
case.  It is observed the appellant was apprised of his 
rights in this regard on several occasions.  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1) 
(2003).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9)(2003), and found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that a full year is 
allowed to respond to a VCAA notice.

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 development and 
notice obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  Any other 
development deemed indicated by the RO 
should also be accomplished.

2.  The appellant should be contacted 
and asked to identify any other VA 
and/or non-VA health care providers who 
have treated him for his low back and 
heart disorders since 1996, to include 
Dr. Phil Wallace, Dr. Townsend and St. 
Eugene Medical Center in Dillon, South 
Carolina.  Complete clinical records 
should be obtained from each health 
care provider the appellant identifies, 
if not already of record.

3.  The veteran's clinical records from 
South Carolina Department of Mental 
Health G. Webber Bryan Hospital dating 
from September 2001 should be requested 
and associated with the claims folder.

4.  Any and all of the veteran's clinical 
records dating from 1975 should be 
retrieved from the VA Medical Centers in 
Washington, DC, Durham, North Carolina 
and Charleston, South Carolina and 
associated with the claims folder.  
Clinical records from the Columbia, South 
Carolina, VA Medical Center dating from 
June 2002 should also be secured and made 
a part of the record.

5.  After any requested records have been 
received and associated with the claims 
file, the veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of low back disorder.  
The claims file and a copy of this remand 
must be made available to the physician 
designated to examine the veteran.  All 
indicated tests and studies, range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should provide findings as 
to whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
He or she should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use, to the extent possible.  The 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion of the low back.  All 
examination findings, together with the 
complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

6.  The veteran should be afforded a VA 
heart examination to assess the current 
level of disability attributable to the 
service-connected heart murmur.  All 
necessary tests and studies should be 
conducted, and clinical findings should 
be reported in detail and correlated to 
a specific diagnosis.  The claims folder 
and a copy of this remand should be made 
available to the examiner prior to 
evaluation.  The examiner is requested 
to identify any and all symptomatology 
and disability related to the service-
connected heart murmur, to include 
whether or not the veteran now has 
enlargement of the heart due to the 
service-connected heart-related 
disability.  

The heart examination should include 
findings regarding METs either by 
laboratory determination or, if exercise 
testing cannot be done for medical 
reasons, by estimation, to allow for 
evaluation under applicable diagnostic 
criteria.  The clinical report should 
set forth in a clear, comprehensive, and 
legible manner all pertinent findings, 
and should include complete rationale 
for the any opinion expressed, in a 
typewritten report.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination reports do not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the reports 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2003). 

8.  Following completion of the 
requested development, the RO should 
re-adjudicate the issues of service 
connection for depression on a direct 
basis, entitlement to increased ratings 
for low back and heart disorders, and 
entitlement to a total rating based on 
unemployability due to service-
connected disability, based on all the 
evidence of record and all governing 
legal authority, including the VCAA.  
If the benefits sought on appeal are 
not granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate 
consideration.  

9.  The RO must issue a statement of the 
case pertaining to the issues of service 
connection for diabetes, pancreatitis, 
and a disorder of the lower extremities 
due to service-connected back disability.  
The veteran and his representative should 
be advised of the applicable time period 
for perfecting an appeal as to those 
issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




